Sykes, J.,
delivered the opinion of the court.
This case is a companion case to the one of Yazoo & Miss. Valley Railroad Co. v. Miss Ida Hearn, 71 So. 561, this day decided by us.- Miss Middie Smithart is a niece of Miss Ida Hearn, and was with Miss Hearn on the trip from Redwood to King’s Crossing. For a statement of the facts in this case, reference is made to the opinion of the court in the case of this same appellant against Miss Hearn.
The pecuniary damage suffered by the appellee in this case was the sum of twenty cents paid for' her ticket. Her actual damages, as testified to by her, consisted simply and solely of the fact that she had to take this additional walk of four or five miles, that the wind was blowing, and it was muddy, and she was tired and hungry and did not have any dinner that day. On this testimony, the jury returned a verdict in her favor for ■five hundred dollars. This verdict is grossly excessive. If the plaintiff will remit the excess over one hundred dollars, the ease will he affirmed; otherwise it will he reversed and remanded as to the question of damages only.

Affirmed ° conditionally.